DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 05, 2021.


Reason for Allowance

Claims 1, 4-8, 11-15 and 18-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 4-8, 11-15 and 18-20 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on August 05, 2021 and applicant’s amendment and arguments submitted on November 05, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2015/0232028 A1 of REARDON, discloses a blind spot detection and display system for a vehicle, comprising: an exterior mirror assembly including a housing and a mirror; a video camera assembled to the exterior mirror assembly; a sensor assembled to the vehicle that detects a presence of a second vehicle in a blind spot location behind and beside the vehicle; a visual alert display device attached to the exterior mirror assembly that is actuated by a first signal received from the sensor when the second vehicle is located in the blind spot location; and a video display screen visible to a driver of the vehicle that is actuated by a second signal received from a turn signal actuator.

U.S. Publication No. 2013/0063257 A1 of SCHWINDT, discloses a driver assistance system comprising: a first sensor mounted on a host vehicle and positioned with a field of view that includes a blind spot of the host vehicle; and a control unit including a processor and a memory, the memory storing instructions that, when executed by the processor, cause the system to receive data from the first sensor, detect an object in the blind spot of the host vehicle based on the data from the first sensor, detect an additional object either in front of or behind the object in the blind spot, determine whether the additional object is moving, determine that the object in the 

U.S. Publication No. 2010/0286875 A1 of INOUE, discloses a sensor system has object detection sensors 4 which are mounted on door mirrors 2 and have a parking space search mode for searching for an object within ranges extending laterally from a vehicle 14, and a vehicle monitoring mode for searching for an object in rear lateral sides of the vehicle 14 by folding and retracting the door mirrors 2; and a control section 7 for causing the object detection sensors 4 to be driven when the vehicle 14 travels at a speed equal to or less than a prescribed value, and for making a search frequency of the object detection sensors 4 higher in the parking space search mode than in the vehicle monitoring mode.

U.S. Publication No. 2017/0115378 A1 of HAGHIGHI et al, discloses a method and system for testing and evaluating a response of an automotive radar system for a specific automotive safety scenario, wherein the method and system generates a simulated reflected radar signature corresponding to at least one virtual target in a specific virtual scenario. The simulated radar signature is generated from one or more of: a pre-recorded real reflected radar signature from at least one real target in a specific real scenario, an analytical representation of a radar target signature from at least one virtual target in a specific virtual scenario.
ABT et al, discloses a vehicle safety system including a detection system and a related method. The detection system is arranged to detect objects and includes at least two detectors. At least one control unit is arranged to determine that an object that is detected by an initial detector is classified as a confirmed object for the initial detector in its initial coverage area. The control unit is also arranged to determine whether at least one detection of another detector is from the same object. If so, a first preliminary detection of the other detector is classified as an intermediate low quality confirmed object for the other detector. A confirmed object is considered as a more reliable detection than a low quality confirmed object, which in turn is considered as a more reliable detection than a preliminary detection.

U.S. Publication No. 2017/0307732 A1 of HAGHIGHI et al, discloses a method and system for testing and evaluating a response of an automotive radar system for a specific automotive safety scenario, wherein the method and system generates a simulated reflected radar signature corresponding to at least one virtual target in a specific virtual scenario. The simulated radar signature is generated from one or more of: a pre-recorded real reflected radar signature from at least one real target in a specific real scenario, an analytical representation of a radar target signature from at least one virtual target in a specific virtual scenario.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/						December 18, 2021           Primary Examiner, Art Unit 2685